DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to the amendment filed on 09/20/2022. Claims 1-15 are examined.
Drawings
The drawings filed 09/20/2022 have been entered.
The drawings, filed 09/20/2022, are objected to, because they fail to comply with 37 CFR 1.84(l), i.e., the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (the figures as filed are blurry).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5-8, and 10-15 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “service electrical loads” (l. 9) is believed to be in error for – service the one or more electrical loads –.
The recitation “the operation of the gas turbine engine” (ll. 14-15) is believed to be in error for – an operation of the gas turbine engine –.
Regarding Claims 5 & 13:
The recitation “the flight cycle condition” (l. 3) is believed to be in error for – a flight cycle condition –.
Regarding Claim 6:
The recitation “the electrical loads” (l. 5) is believed to be in error for – the one or more electrical loads –.
Regarding Claim 7:
The recitation “the aircraft electrical loads” (ll. 2-3) is believed to be in error for – the one or more electrical loads of the aircraft –.
The recitation “the electrical loads” (l. 5) is believed to be in error for – the one or more electrical loads –.
Regarding Claim 8:
The recitation “the aircraft electrical loads” (ll. 3-4) is believed to be in error for – the one or more electrical loads of the aircraft –.
Regarding Claim 10:
The recitation “the electrical power system” (ll. 2-3) is believed to be in error for – the power generation system –.
Regarding Claim 11:
The recitation “one or more electrical loads of the aircraft” (l. 3) is believed to be in error for – the one or more electrical loads of the aircraft –.
Regarding Claim 12:
The recitation “using a coolant sub-system” (l. 7) is believed to be in error for – using the coolant sub-system –.
The recitation “the electrical output power capability” (l. 10) is believed to be in error for – an electrical output power capability –.
The recitation “service electrical loads” (l. 12) is believed to be in error for – service the one or more electrical loads –.
Regarding Claim 14:
The recitation “the electrical loads” (l. 4) is believed to be in error for – the one or more electrical loads –.
Regarding Claim 15:
The recitation “the aircraft electrical loads” (l. 2) is believed to be in error for – the one or more electrical loads of the aircraft –.
The recitation “the required electrical power demand” (ll. 3-4) is believed to be in error for – a required electrical power demand –.
The recitation “the electrical loads” (l. 4) is believed to be in error for – the one or more electrical loads –.




Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 12, the recitation “in order to (i) increase capacity to service electrical loads at least one of at lower coolant temperatures and at higher coolant flow rates, (ii) reduce a size of the electrical power generator, and (iii) reduce a size of a gas turbine engine thermal management system or increase capacity of the gas turbine engine thermal management system for a given size.” (ll. 9-13 in claim 1; ll. 12-15 in claim 12) renders the claim indefinite because it is unclear if the options are supposed to be read as “in order to (i), (ii), and (iii)” OR ““in order to at least one of (i), (ii), and (iii)”.  Applicant’s specifications, [p. 6, ll. 6-13], discloses “enable one or more of: (i) increasing capacity to service electrical loads at lower coolant temperatures / higher coolant flow rates, (ii) reducing the size of the electrical power generator, and (iii) reducing the size of the engine thermal management system or increasing its capacity for a given size.“  Therefore, the scope of the claim is unascertainable.  
Recitation “in order to (i) increase capacity to service electrical loads at least one of at lower coolant temperatures and at higher coolant flow rates, (ii) reduce a size of the electrical power generator, and (iii) reduce a size of a gas turbine engine thermal management system or increase capacity of the gas turbine engine thermal management system for a given size” is interpreted as “in order to at least one of (i) increase capacity to service electrical loads at lower coolant temperatures and at higher coolant flow rates, (ii) reduce a size of the electrical power generator, and (iii) reduce a size of a gas turbine engine thermal management system or increase capacity of the gas turbine engine thermal management system for a given size.”
Claims 2-11 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 1.
 Claims 13-15 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez 2015/0159552. 312
Regarding Claim 1, Rodriguez teaches an aircraft power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) comprising: 
an electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) configured to be driven by a gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) of an aircraft (aircraft) and to be electrically coupled to one or more electrical loads (34; 50 in Fig. 1; L1, L2 in Fig. 3) of the aircraft (aircraft), the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) being 5cooled by a coolant sub-system 326, 342 ([0010-0016; 0019], Figs. 1-3); 
and a control sub-system 318 configured to dynamically control the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) in accordance with the cooling performance of the coolant 10sub-system 326, 342 in order to (i) increase capacity (generator’s power output) to service electrical loads (34; 50 in Fig. 1; L1, L2 in Fig. 3) at least one of at lower coolant temperatures (cooling fluid circulated through a heat exchanger) and at higher coolant flow rates (increase coolant supplied) ([0019-0020, 0026-0027, 0028-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019 and 0026] that the controller dynamically controls the power output of the generator based on the load demand, and increases the fuel flow that is used for cooling of the generator to increase generator’s power output.  Rodriquez further teaches in [0019] that fuel can be used as a coolant and that the cooling fluid can be circulated through heat exchanger; therefore implicitly lowering the coolant temperature, and in [0026] teaches that the controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  [0028] teaches that controller increases coolant supply to generator to increase its output, therefore implicitly providing a higher coolant flow rate.).
the cooling performance of the coolant sub-system 326, 342 is affected by the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0019-0020, 0026-0027, 0029-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019] that fuel can be used as a coolant, and in [0026] teaches that controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  In [0029-30], Rodriquez teaches that controller manages distribution of power to mead the load demands, which depend on engine operations.).
Regarding Claim 2, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the coolant sub-system 326, 342 uses coolant fluid (cooling fluid) to cool the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3), the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) affecting the cooling performance of the coolant sub-system 326, 342 by varying at least one of a temperature and a flow rate (increase coolant supplied) of the coolant fluid (cooling fluid) ([0019; 0028; 0029-0030].  Rodriguez teaches that the controller can increase the cooling fluid supplied due to increase in operating temperatures.  This increase in operating temperatures is implicitly due to the operation of the gas turbine engine and load demand required for different operations.  Rodriquez teaches that controller manages electrical power distribution based on mission conditions such as aggressive maneuvers, speed, or other engine operations which are operations of the gas turbine engine.).
Regarding Claim 3, Rodriguez teaches the invention as claimed and as discussed above for claim 2, and Rodriguez further teaches 
the coolant fluid (cooling fluid) includes a flow of fuel (fuel flow) extracted from one or more fuel tanks (implicit) of the aircraft (aircraft) to burn in a combustor 208 of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0011,0019; 0014, 0016]; Fig. 1).
Regarding Claim 5, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the control sub-system 318 is further configured to vary the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) in accordance with the flight cycle condition (mission conditions … take-off, other flight operations) of the aircraft (aircraft) to control the cooling performance of the coolant sub-system 326, 342 and thereby control the electrical output power (power output) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0019; 0028-0031]).  
Regarding Claim 6, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the electrical output power (power output) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) is dynamically controlled by the control sub-system 318 such that the electrical output power (power output) capability matches or exceeds (exceeds) a required electrical power demand on the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024]).
Regarding Claim 7, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the control sub-system 318 is 30further configured to dynamically control the aircraft electrical loads (loads) such that the electrical122016P00829 JNR output power (power output) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) matches or exceeds (exceeds) the required electrical power demand on the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024-0031]).
Regarding Claim 8, Rodriguez teaches the invention as claimed and as discussed above for claim 7, and Rodriguez further teaches 
the control sub-system 318 includes an aircraft management system (implicit) configured to determine priority (priority levels) as between controlling 5the aircraft electrical loads (loads) and controlling the electrical output power (power output; power) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0024; 0027-0029]; Fig. 3.  Controller 318 prioritizes load level demands and the amount of power output needed from the generators based on the aircraft loads for different mission conditions.).
Regarding Claim 9, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the control sub-system 318 includes an electronic engine controller (implicit) which controls configured to control the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) and the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0031-0035]. Paragraphs 0031-0035 teach a controller 31 that is an electronic engine controller and performs the same functions as the electronic engine controller without calling the controller that.).
Regarding Claim 10, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
A combination system comprising the power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) of claim 1 (see rejection of claim 1 above) and the aircraft gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3), the electrical power system 10, 310 (10 in Fig. 1, 310 in Fig. 3) being driven by the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0010-0011, 0015-0016]; Figs. 1-2). 
Regarding Claim 11, Rodriguez teaches the invention as claimed and as discussed above for claim 10, and Rodriguez further teaches 
An aircraft (aircraft) having the combination system 10, 310 (10 in Fig. 1, 310 in Fig. 3) of claim 10 (see rejection of claim 1 above), the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) being electrically coupled to one or more electrical loads of the aircraft (aircraft) ([0011, 0014-0016, 0024-0028]; Figs. 1-3).
Regarding Claim 12, Rodriguez teaches a method of operating an aircraft power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) having an electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) driven by a gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) of an aircraft (aircraft) ([0014-0016], Figs. 1-3), and electrically coupled to one or more electrical loads (34; 50 in Fig. 1; L1, L2 in Fig. 3) of the aircraft (aircraft), the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) being 5cooled by a coolant sub-system 326, 342 ([0010-0016; 0019], Fig. 3); 
the method comprising: 
20operating the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0011]); 
cooling the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) using a coolant sub-system 326, 342 ([0010-0016; 0019], Fig. 3), a cooling performance of the coolant sub-system 326, 342 being affected by the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0019-0020, 0026-0027, 0029-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019] that fuel can be used as a coolant, and in [0026] teaches that controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  In [0029-30], Rodriquez teaches that controller manages distribution of power to mead the load demands, which depend on engine operations.); 
and dynamically controlling the electrical output power (power output) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) in accordance with the cooling performance of the coolant 10sub-system 326, 342 in order to (i) increase capacity (generator’s power output) to service electrical loads (34; 50 in Fig. 1; L1, L2 in Fig. 3) at least one of at lower coolant temperatures (cooling fluid circulated through a heat exchanger) and at higher coolant flow rates (increase coolant supplied) ([0019-0020, 0026-0027, 0028-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019 and 0026] that the controller dynamically controls the power output of the generator based on the load demand, and increases the fuel flow that is used for cooling of the generator to increase generator’s power output .  Rodriquez further teaches in [0019] that fuel can be used as a coolant and that the cooling fluid can be circulated through heat exchanger; therefore implicitly lowering the coolant temperature, and in [0026] teaches that controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  [0028] teaches that controller increases coolant supply to generator to increase its output, therefore implicitly providing a higher coolant flow rate.).
While Rodriguez teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Regarding Claim 13, Rodriguez teaches the method as claimed and as discussed above for claim 12, and Rodriguez further teaches 
varying the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) in accordance with the flight cycle condition (mission conditions … take-off, other flight operations) of the aircraft (aircraft) to control the cooling performance of the coolant sub-system 326, 342 and thereby control the electrical output power (power output) capability of the electrical 
power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0019; 0028-0031]).  
Regarding Claim 14, Rodriguez teaches the method as claimed and as discussed above for claim 12, and Rodriguez further teaches 
the electrical output power (power output) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) is dynamically controlled by the control sub-system 318 such that the electrical output power (power output) capability matches or exceeds (exceeds) a required electrical power demand on the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024]).
Regarding Claim 15, Rodriguez teaches the method as claimed and as discussed above for claim 12, and Rodriguez further teaches 
dynamically controlling the aircraft electrical loads (loads) such that the electrical122016P00829 JNR output power (power output) capability of the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) matches or exceeds (exceeds) the required electrical power demand on the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024-0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, as applied to claim 2, and further in view of Preuss 2017/0191482. 
Regarding Claim 4, Rodriguez teaches the invention as claimed and as discussed above for claim 2.  However, Rodriguez, does not teach the coolant fluid includes a flow of oil which circulates configured to circulate around the gas turbine engine for cooling and lubrication 20thereof.
Preuss teaches
the coolant fluid (cooling fluid) includes a flow of oil (thermal oils) configured to circulate in a cooling loop to regulate the temperature of a generator and power electronics and removing the generated heat ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the coolant fluid (cooling fluid) of Rodriguez and use Preuss’s coolant fluid (cooling fluid) that includes a flow of oil (thermal oils), in order to regulate the temperature of a generator and power electronics and removing the generated heat (Preuss; [0092], ll. 13-19). 
Response to Argument
Applicant's arguments, filed on 09/20/2022, with respect to 35 U.S.C. 102(a)(1) and 103 rejections of claims 1-15 have been considered, but they are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 102(a)(1) rejections of Claims 1 and 12:
Applicant argues (pp. 2-4 of Remarks) that Rodriguez does not teach the new claim recitation “control sub-system configured to dynamically control an electrical output power capability of the electrical power generator in accordance with a cooling performance of the coolant sub-system in order to (i) increase capacity to service electrical loads at least one of at lower coolant temperatures and at higher coolant flow rates, (ii) reduce a size of the electrical power generator, and (iii) reduce a size of a gas turbine engine thermal management system or increase capacity of the gas turbine engine thermal management system for a given size.”
However, Rodriguez [0019 and 0026] teach that the controller dynamically controls the power output of the generator based on the load demand, and increases the fuel flow that is used for cooling of the generator to increase generator’s power output .  Rodriguez further teaches in [0019] that fuel can be used as a coolant and that the cooling fluid can be circulated through heat exchanger; therefore implicitly lowering the coolant temperature.  In [0026], Rodriguez teaches that controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  In [0028], Rodriguez teaches that controller increases coolant supply to generator to increase its output, therefore implicitly providing a higher coolant flow rate.  Therefore, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741